Citation Nr: 0611813	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death. 

2.  Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from March 1956 to 
April 1959.  He died in September 1993.  

Service connection for the cause of the veteran's death was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision of April 2001.  

This current matter comes before the Board on appeal from a 
decision of January 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of 
Philippines.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the appellant's 
claim for service connection for the cause of the veteran's 
death, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In May 2005, the appellant submitted additional evidence 
directly to the Board, waiving initial consideration of the 
evidence by the RO; the appellant's waiver and additional 
evidence are of record.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of death 
was denied by the Board in a decision dated in April 2001.  
The decision is final.  

2.  Additional evidence received since the April 2001 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for the veteran's cause of death.  

3.  The veteran's death certificate shows that he died in 
September 1993; the immediate cause of death was attributed 
to cardio pulmonary arrest, due to diabetes mellitus 
(uncontrolled), and status post appendectomy.  Listed as 
other condition contributing to death was status post 
cholecystectomy.  

4.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, evaluated as 70 percent 
disabling.  

5.  It is not shown that cardiovascular disease, diabetes 
mellitus, or status post cholecystectomy were manifested 
during service, manifested to a compensable degree within one 
year subsequent to the veteran's separation from service, or 
shown to be related to his service.  

6.  The veteran's service-connected schizophrenia was neither 
the principal nor a contributory cause of his death.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's April 2001 decision.  The claim for service 
connection for the cause of death is reopened.  38 U.S.C.A 
§§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.1100, 
20.1105 (2005).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.310, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in October 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
recertification of the appellant's case to the Board and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA obtained 
a medical opinion in December 2002.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312(a) (2005).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c) 
(1).  If the service-connected disability affected a vital 
organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c) (2).  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  If the disorder is 
cardiovascular disease or diabetes mellitus, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2005).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c) (3) (2005).  

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001. 66 Fed. Reg. at 45,620.  Since 
the appellant filed her petition to reopen the claim for 
service connection for the cause of the veteran's death after 
August 29, 2001, the Board will apply these revised 
provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The record reflects that the veteran died in September 1993.  
According to the certificate of death, the immediate cause of 
the veteran's death was cardiopulmonary arrest, due to or as 
a consequence of diabetes mellitus, and status post 
appendectomy.  Listed as another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was status post cholecystectomy.  

At the time of the veteran's death, service connection was in 
effect for schizophrenia, rated as 70 percent disabling, 
effective April 1, 1987.  

A review of the veteran's service medical records 
demonstrates there were no complaints or findings of heart or 
cardiovascular disease, diabetes mellitus, or gallbladder 
problems inservice.  

At the time of an April 1961 VA hospitalization, normal 
findings were reported for the heart, lungs, and abdomen.  
There were also no findings of diabetes mellitus at that 
time.  No cardiovascular or diabetes problems were noted at 
the time of a September 1961 hospitalization.  At the time of 
an April 1964 VA hospitalization, normal findings were again 
reported for the heart, lungs, abdomen, liver, spleen, and 
kidneys.  There were also no findings of diabetes mellitus.  

In a January 1974 hospital summary report, it was noted that 
the veteran had essentially negative cardiopulmonary 
findings, normal urinalysis, and no complaints of abdominal 
pain or indigestion.  

The appellant's application for service connection for the 
cause of the veteran's death (VA Form 21-534) was received in 
September 1993.  VA outpatient treatment records received in 
conjunction with the appellant's claim demonstrate that the 
first findings of cardiovascular disease did not occur until 
the early 1990's.  

In a December 1993 medical certificate, it was noted that the 
veteran was hospitalized in August 1993.  Diagnoses of acute 
appendicitis, liver cirrhosis, and multiple system failure 
were rendered.  While hospitalized, the veteran underwent an 
appendectomy, adhesiolysis, and a liver biopsy.  On the 
medical certificate it was noted that the veteran was in a 
state of multiple system failure due to cirrhosis, due to 
hepatotoxic drugs which the veteran took chronically 
(psychotropic drugs: e.g. Thorazine etc).  

In a January 1995 letter, the veteran's private physician, A. 
I., M.D., indicated that the veteran had been under his 
medical care for five years.  He noted that the veteran had 
been regularly taking anti-depressant drugs like Thorazine, 
Mellaril, Dalmane, and Benadryl.  He stated that continuous 
intake of these medications caused cirrhosis (drug induced) 
and the resultant complication of diabetes mellitus. He 
observed that this probably contributed to the early demise 
of the veteran.  

In a December 1995 report from the Cavite Medical Center, it 
was noted that the veteran was admitted to their facility in 
October 1990 with a chief complaint of abdominal pain.  An 
admitting diagnosis of acute cholecystitis and cholelithiasis 
was rendered.  It was indicated that the veteran had had 
abdominal complaints three days prior to admission.  The 
veteran was noted to be hypertensive at the time of 
admission.  It was further indicated that the veteran was 
again hospitalized in August 1993.  Diagnoses of acute 
appendicitis, liver cirrhosis, and multiple system failure 
were rendered.  While hospitalized, the veteran underwent an 
appendectomy, adhesiolysis, and a liver biopsy.  

In March 1996, the RO requested that the Chief Medical 
Officer for the Philippines VA Outpatient Clinic provide an 
opinion regarding the relationship between the cause of the 
veteran's death and the medications taken for his service-
connected psychiatric disorder.  In March 1996, the Chief 
Medical Officer provided two separate medical opinions, one 
from a psychiatrist and one from a cardiologist.  

The VA psychiatrist indicated that per 1992 VA records, the 
veteran's liver profile was normal and did not indicate any 
toxic reactions against his anti-psychotic medication.  He 
further noted that per family's claim of reaction to anti- 
psychotic and cirrhosis, the veteran was on minor 
tranquilizers at that time and such drugs "are not notorious 
for causing intense liver damage."  Furthermore, they were 
not prescribed at the VA.  The psychiatrist stated that the 
veteran had multiple systemic illnesses such as diabetes and 
pulmonary problems as well as heart ailments.  All of which 
could be the major culprit as to the cause of death.  

The VA cardiologist indicated that the VA progress notes as 
of June 1993 and lab data as of July 28, 1992, did not 
support the impression of cirrhosis nor multiple systems 
failure due to this.  Liver and kidney function tests were 
within normal range.  Lab reports (CBC, Urinalysis, FBS, and 
electrolytes) in August 1993 from Cavite Medical Center were 
unremarkable except for the elevated fasting blood sugar 
(FBS) and anemia.  He noted that the veteran was diabetic, a 
smoker, and had a history of depression. There were risk 
factors for coronary artery disease.  The cardiologist 
indicated that since the veteran died suddenly, the most 
probable cause of death was an acute myocardial infarction.  

In October 1996, the appellant raised the issue of cigarette 
dependence.  Subsequent to the appellant's raising of the 
issue, the RO requested opinions on the following questions: 
Was the veteran nicotine dependent? If so, was it acquired 
prior to service, during service, or after service? If 
nicotine dependence began inservice, is it as least as likely 
as not that the continuation of smoking due to nicotine 
dependence post service caused the veteran to develop cardiac 
and pulmonary conditions sufficient to cause his death in 
September 1993?  

In an October 1997 opinion, the VA reviewer noted that the 
veteran started smoking at age 17, two packs per day.  Upon 
entering military service this increased to three packs per 
day and was continued beyond the three years of military 
service until the veteran died in 1993. During this time the 
veteran was diagnosed as having schizophrenia, paranoid type; 
ASHD with hypertension; and COPD.  The reviewer noted that 
nicotine dependence was suspected primarily with development 
of (withdrawal) symptoms during attempts to quit smoking. Any 
description of a previous attempt to quit smoking and 
circumstances surrounding such presumably failed attempts 
were lacking in the records except for the latter part of the 
veteran's life.  During this time, when the veteran already 
had heart and lung disease, nicotine dependence seemed to 
already exist presumably as an explanation of the veteran's 
continuation of smoking in spite of repeated admonitions to 
the contrary.  

He indicated that it was quite difficult, based on available 
information, to exactly identify the date of onset of the 
dependence.  In the absence of descriptions of attempts to 
quit smoking before and during military service, an accurate 
assessment could not be made.  The very strong two pack a day 
smoking history before military service was a possible 
indication of strong smoking/nicotine dependence with an 
inability to stop.  Or it possibly reflected a habit that at 
the time was not known to be causing any harm.  However, the 
increased smoking during military service, which was "way 
above the ordinary at three packs a day even for people at 
that time", definitely aggravated this dependence.  The 
reviewer suggested that the veteran's case be reviewed by a 
psychiatric examiner.  He noted that the veteran was 
diagnosed as having paranoid schizophrenia inservice, which 
could have led to uncontrolled smoking and eventually to 
smoking-related illnesses.  It was the reviewer's impression 
that the veteran had nicotine dependence, exact onset 
unknown, possibly before military service, but aggravated 
during military service.  

In a January 1998 opinion, a VA psychiatrist indicated that 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders-IV (DSM-IV) criteria for the diagnosis of nicotine 
dependence, the veteran was not nicotine dependent at the 
time of his death.  According to the veteran's history, he 
stopped smoking three years prior to his death.  The reviewer 
noted that the DSM-IV required continued use of the substance 
(tobacco) for a diagnosis to be fulfilled. He further 
observed that the information was insufficient to determine 
if the veteran was nicotine dependent before or during 
service.  

Later that month, the RO requested that the January 1998 
reviewer clarify his opinion by answering the following 
questions: Has the veteran acquired nicotine dependence? If 
so, when did he acquire the dependence, before or during 
service? If prior to service, why? If during service, why?  

In response to the RO's request, the reviewer noted that 
there was an absence of characteristic symptoms of nicotine 
dependence despite using substantial amounts of nicotine.  He 
further noted that a diagnosis of nicotine dependence is 
based primarily on the usage of tobacco and an individual's 
response to the noxious effects of the different substances 
found in said substance, hence specifiers with or without 
physiologic dependence are utilized.  He commented that he 
did not personally use and had not encountered the word 
"aggravation" utilized to describe said diagnosis.  

The reviewer concluded that nicotine dependence was a 
"predisposing factor" in the causes of his death.  It could 
only offer an explanation why the person despite the 
continuous dissemination of information regarding the 
numerous noxious chemicals identified with tobacco and its 
by-products, would continue to utilize such substance.  He 
noted that nicotine had been known to have effects on the 
heart and brain tissue and that there were far more numerous 
toxic substances in tobacco that may have brought about the 
different organ damages that led to the veteran's condition 
prior to his death.  He again reported that the veteran was 
not nicotine dependent for three years prior to his death.  

In October 1999, the Board referred this matter for a VHA 
opinion as to the cause of the veteran's death.  The Board 
requested that the reviewers answer the following questions: 
Is it as least as likely as not that the medications taken 
for the veteran's service-connected schizophrenia caused or 
substantially and materially contributed to the cause of the 
veteran's death?

Was the veteran nicotine dependent? If so, was it acquired 
prior to service, during service, or after service? If 
nicotine dependence began inservice, is it at least as likely 
as not that the continuation of smoking due to nicotine 
dependence post service caused the veteran to develop cardiac 
and pulmonary conditions sufficient to cause his death in 
September 1993?  

In March 2000, several physicians from the Brooklyn VAMC 
responded to the Board's request.  It was the physicians' 
opinion that it was not likely that the medications taken by 
the veteran for his service-connected schizophrenia caused or 
substantially contributed to his death.  The reviewers noted 
that the veteran experienced a sudden event causing death one 
day after being discharged from Cavite Medical Center after 
having undergone an appendectomy for an acute appendicitis.  
The acute event causing sudden death was likely secondary to 
a myocardial infarct, fatal arrhythmia, or pulmonary embolus.  
They found that there was no indication in the record that 
the veteran had hepatic decompensation prior to death or 
evidence that the veteran had cirrhosis.  They stated that 
the discharge summary did not note that a cirrhotic liver was 
seen at the time of his surgery within one week of his 
demise.  (The operative report was not part of the available 
medical records).  

The reviewers further observed that that the available 
limited chemistry profiles over the years prior to the 
appellant's death did not show evidence of hepatic 
decompensation.  They further commented that, if indeed, the 
veteran had cirrhosis, no linkage could be made to the 
medication that had been prescribed for schizophrenia.  They 
noted that although the psychotropic medications in question 
(thioridazine, trifluoperazine, and chlorpromazine) could 
induce acute hepatic injury, they had not been incriminated 
as causes of cirrhosis.  

The reviewers also stated that the veteran was nicotine 
dependent as per the criteria found in DSM-IV.  They 
indicated that although it was difficult to make a 
retrospective diagnosis given a lack of diagnostic evaluation 
directed towards this question while the veteran was still 
alive, there was sufficient evidence to convince the 
reviewers that there was nicotine dependence.  

The reviewers noted that tolerance was manifested by the lack 
of acute nicotine side effects despite the three packs per 
day habit.  The smoking persisted despite common knowledge of 
the medical problems related to smoking.  They observed that 
the large amounts of cigarettes consumed on a daily basis 
indicated that a great deal of time was spent in activities 
involving the substance (chain smoking, possibly).  These 
three items satisfied the DSM IV criteria for nicotine 
dependence.  

The examiners indicated that it was their opinion that the 
veteran's nicotine dependence began prior to military 
service.  They noted that a June 1993 cardiology note 
indicated that the veteran had smoked "10 sticks a day since 
age 10".  They further observed that a prior medical opinion 
had indicated that the veteran had been smoking two packs per 
day at age 17.  They stated that the significant increase in 
dosage demonstrated that dependence on nicotine developed 
prior to the veteran's entrance into military service at age 
24.  They noted that there was no objective evidence that the 
dependence developed during his military service.  

By a decision in April 2001, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  It was determined that there was no 
objective medical evidence relating any of the disorders 
listed on the certificate of death to the veteran's period of 
service or to the years immediately following service.  It 
was also determined that there was no medical evidence to 
demonstrate that the factors listed as the cause of death 
directly resulted from the veteran's inservice smoking.  

The appellant request to reopen her claim for service 
connection for the cause of the veteran's death (VA Form 21-
4138) was received in August 2002.  Submitted in support of 
her claim were private treatment reports, dated from March 
1976 to August 1993, which show that veteran received ongoing 
treatment for several disabilities, including essential 
hypertension, and non-insulin dependent diabetes mellitus.  
Also submitted were duplicate VA treatment reports, dated 
from January 1970 to February 1974, reflecting several 
periods of hospitalization for evaluation and treatment of 
schizophrenia, paranoid type.  A January 1970 hospital report 
indicates that the veteran's management consisted of 
Thorazine, Stelazine, and Artane.  In February 1974, it was 
noted that the veteran refused to take the above medications 
because they caused generalized body weakness.  However, he 
consented to have intramuscular Thorazine rather than taking 
it orally.  He was then shifted to Mellaril; he became less 
hostile, less suspicious and less arrogant.  

Received in August 2002 was a medical statement from Dr. 
Felicitas Artiaga-Soriano, noting that it is a known and 
accepted fact that people afflicted with schizophrenia are 
more at risk for medical problems because of their way of 
life; the poor judgment and insights plus the oral fixation 
and carelessness of their hygiene put them at risk.  She 
noted that schizophrenia itself was contributory.  Dr. 
Artiaga-Soriano stated, "whatever was written in the death 
certificate, the veteran died of cardiorespiratory arrest 
secondary to diabetes mellitus, which with strong probability 
due to the veteran's way of life as a schizophrenic and/or 
due to the antipsychotics he had been taking (Thorazine, 
Stelazine, and Mellaril)."  She further stated, "Since he 
had been on Thioridazine (Mellaril) who could prove otherwise 
that the cardiorespiratory arrest could be the cardiovascular 
side effects of the said antipsychotics?"  

In December 2002, the veteran's claims folder was reviewed by 
a VA psychiatrist who explained that diabetes mellitus is a 
multi systemic disorder with multi factorial etiologies, but 
it has not been generally accepted that the Phenothiazine is 
a possible agent that will induce diabetes mellitus.  The VA 
doctor noted that the death certificate listed status post 
cholecystectomy as a significant cause of death, and status 
post appendectomy as an underlying cause that may have 
aggravated his diabetes mellitus, eventually compromising his 
cardiopulmonary system, thereby leading to his 
cardiopulmonary arrest.  The VA doctor concluded that there 
was no significant relationship with the veteran's 
Phenothiazine intake with his diabetes mellitus.  


IV.  Legal Analysis-New and material evidence.

The April 2001 Board decision determined that there was no 
objective medical evidence relating any of the disorders 
listed on the certificate of death to the veteran's period of 
service or to the years immediately following service.  It 
was also determined that there was no medical evidence to 
demonstrate that the factors listed as the cause of death 
directly resulted from the veteran's inservice smoking.  

In light of the prior evidence, the above-cited evidence is 
both new and material and, therefore, sufficient to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The new evidence of 
record includes a private medical opinion from Dr. Soriano 
relating the veteran's diabetes mellitus, listed on the death 
certificate as a cause of death, to the medications he took 
for treatment of his service-connected schizophrenia.  The 
record also includes a medical opinion from a VA doctor 
indicating that there was no relationship between the 
veteran's schizophrenia and medications for such and the 
cause of his death.  The opinion provided by Dr. Soriano, 
when accepted as true, tends to substantiate the appellant's 
claim to the extent that it suggest evidence of a link 
between the medications the veteran took for his 
schizophrenia and his death from cardiopulmonary arrest and 
diabetes mellitus.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Consequently, 
these records are neither cumulative nor redundant, and they 
relate to an unestablished fact necessary to substantiate the 
claim for entitlement to service connection for the veteran's 
cause of death.  See 38 C.F.R. § 3.156(a).  Therefore, the 
claim is reopened.  

The Board must now consider the appellant's reopened claim on 
the full merits.  This will not unduly prejudice her because 
the RO also addressed her claim on the merits, as reflected 
by the February 2004 statement of the case (SOC).  And the 
aforementioned October 2004 VCAA letter informed her of the 
information necessary to establish service connection for the 
cause of the veteran's death, on a de novo basis.  As such, 
this is sufficient to protect her procedural due process 
rights and allow the Board to now make its own de novo 
decision.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (1).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

As previously noted, the veteran had active military service 
from March 1956 to April 1959.  According to his death 
certificate, he died many years later - in September 1993.  
Available records indicate that he died as a result of 
cardiopulmonary arrest due to diabetes mellitus 
(uncontrolled), and status post cholecystectomy.  During his 
lifetime, he had established service connection for 
schizophrenia, evaluated as 70 percent disabling.  Service 
connection was not in effect for any other disabilities.  

The Board finds that the preponderance of evidence is against 
the claim for service connection for the cause of the 
veteran's death.  Despite his appellant-widow's contentions 
to the contrary, there is no persuasive medical nexus 
evidence of record indicating the cardiovascular disease, 
diabetes mellitus and status post cholecystectomy that caused 
his death was in any way related to his service, including to 
his service-connected schizophrenia.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  

The veteran's service medical records are entirely 
unremarkable for any concrete evidence of cardiovascular 
disorder or diabetes mellitus.  And, indeed, the appellant-
widow does not contend otherwise.  The primary basis of her 
claim, instead, is that his service-connected schizophrenia 
was a material influence in her late husband's death, in that 
the medications he took for his psychiatric disorder caused 
him to develop diabetes mellitus which, in turn, caused the 
fatal cardiopulmonary arrest.  Unfortunately, however, the 
most persuasive medical evidence of record does not 
substantiate this allegation.  

The medical evidence of record indicates the veteran's 
cardiovascular disease and diabetes mellitus, and gallbladder 
problems were first manifested many years after his service 
ended.  And the physician who prepared and signed the 
veteran's death certificate did not initially indicate that 
his service-connected schizophrenia was either a direct cause 
or contributing condition in the development of his fatal 
cardiopulmonary arrest, much less a substantial or material 
factor in this unfortunate occurrence.  More significantly, 
the VA physician, who in December 2002 commented on the 
merits of this case, opined that there was no relationship 
between the veteran's schizophrenia and medications for such 
and the cause of his death.  The VA physician based his 
opinion on more recent literature on psychiatry.  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229 (1993).  

Consequently, the Board does not give much probative value to 
the statement by Dr Soriano that there is a prevalence of 
diabetes among schizophrenics after the introduction of 
Phenothiazine, a drug that was used to treat the veteran's 
schizophrenia, as Dr. Soriano based her opinion on a report 
that was based on an observation rather than accepted fact.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  

Consequently, the medical evidence of record does not 
demonstrate that the veteran's service-connected 
schizophrenia, or the medications for such, "substantially or 
materially" contributed to his death.  See 38 C.F.R. 
§ 3.312(c) (requiring a very significant contribution of the 
service-connected disability in the veteran's ultimate 
demise; anything less simply will not suffice).  

So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
aggravated or caused by his service-connected schizophrenia, 
there is simply no persuasive evidence of record supporting 
this allegation.  And as a layperson, she simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  To the extent that there is 
evidence of hepatic disease due to medication, the Board 
finds that this evidence is unsupported by reliable documents 
and is rejected as not probative.  Far more probative are the 
opinions of the VA examiners.  In regard to the opinion of 
Dr. Soriano, noting poor judgment, oral fixation, and 
carelessness etc; the statement is general in terms and 
mostly nonspecific to this veteran.  There is nothing to 
suggest that his veteran did not cooperate with his 
treatments.  Her statement "who could prove otherwise that 
cardiopulmonary arrest could be the cardiovascular side 
effect of antipsychotics is "non-evidence."  The statement 
is no more than a question and does not establish a basis for 
a relationship.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  


ORDER

The application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is granted.  
Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


